El Juez Asociado Señor Hutchisoh,
emitió la opinión del tribunal.
El registrador de la propiedad se negó a inscribir un documento notarial que envolvía la distribución y adjudica-ción de ciertas parcelas de terreno, fundado entre otras-razones en que no se babía presentado el recibo de la con-tribución sobre herencia. El recurrente no trata de obtener que se revise este aspecto de la nota, pero insiste en que otros fundamentos especificados por el registrador eran de-fectos subsanables y que la escritura debió haberse inscrito' sujeta a tales defectos.
El artículo 379 del Código Político (Estatutos Bevisados de 1911, sección 3086) expresamente dispone que ningún-registrador inscribirá instrumento alguno, en relación con la división, distribución o entrega de los bienes de ningún *369fallecido, a menos que, se haya presentado y exhibido él recibo o los recibos especiales provistos en el artículo anterior. Ante tal disposición estatutaria, la negativa del registrador a inscribir el documento en cuestión difícilmente podría ser revocada aún si se admitiera que la contención del recurrente es correcta respecto a la naturaleza subsanable de los de-fectos que discute en su alegato. Por tanto, no es necesario que resolvamos las cuestiones así suscitadas.
Debe confirmarse la nota recurrida.